Citation Nr: 1759755	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  08-39 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to service connection for an eye disorder. 

2.  Entitlement to service connection for colitis. 

3.  Entitlement to service connection for a heart disorder, to include a functional heart murmur, to include as a result of exposure to herbicide agents. 

4.  Entitlement to service connection for a left shoulder disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Koria B. Stanton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1957 to July 1961, and from April 1964 to May 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

In August 2008, the Veteran testified before a Decision Review Officer (DRO) at the RO, and in March 2013, he testified at a Board hearing before the undersigned Veterans Law Judge.  At the Board hearing, the Veteran's representative then of record, the New Jersey Department of Military and Veterans Affairs, did not appear.  However, the Veteran elected to go forward without a representative present and was instead assisted with the presentation of his case by a VA RO employee.  Transcripts of both hearings are associated with the record.  In June 2013, February 2014, January 2015, and June 2016, the Board remanded the above issues for additional development and they now return for further appellate review.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).  In this regard, the Board is cognizant of the Veteran's desire for a decision on the pending matters; however, as potentially favorable evidence is outstanding, it would be premature to adjudicate the claims at this time. 

The Veteran seeks service connection for an eye disorder, colitis, a heart disorder and a left shoulder disorder.  However, prior to reaching the merits of his claims, the Board finds that remand is needed to obtain outstanding service treatment records (STRs).  

In this regard, the Board notes that, pursuant to the June 2016 Board remand, the AOJ requested the Veteran's complete STRs for his period of service from August 1957 to July 1961, and from April 1964 to May 1983 using his legal name of Roscoe Henry Smith; and such yielded a negative response in July 2016.  Notwithstanding the above, the record reflects that, during a June 2017 telephone call, the Veteran reported that his original STRs were given to him upon his retirement.  He further reported that he held onto such records until 2005, at which time he released them to the RO in Baltimore, Maryland.  

However, the record reflects that it appears that his STRs were instead submitted through his representative to the RO in Newark, New Jersey, in 2006.  As such, requests have been made for the Veteran's complete STRs to the Newark RO, but it does not appear that a response was received, or a formal finding of unavailability was rendered.  Therefore, another remand is necessary in order to obtain all outstanding STRs for consideration in the Veteran's claims. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all outstanding service medical records from the RO in Newark, New Jersey, dated from August 1957 to July 1961, and from April 1964 to May 1983.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




